Citation Nr: 1705135	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  11-21 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder, and depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1985 to June 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Denver, Colorado, Regional Office (RO) of the Department of Veterans Affairs (VA).  In April 2013, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The case was remanded for additional development in October 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has PTSD as a result of events during active service and VA records include diagnoses of PTSD.  The available record shows that a March 1989 service treatment report indicated the Veteran was instructed to return for treatment upon his return from Korea and that VA treatment records show he reported stressors including having found a friend hanging in the shower during basic training.  He also relates his PTSD to stressors related to his service in Korea.  One is where he fell in a hole and was not found for one to two hours, and the other was when he says he shot a 13 or 14 year old boy who was climbing over the wall.  In a May 1993 accidental injury report he also reported having fallen down a hole in the Makua Valley, Hawaii, in June 1987.  A December 2, 2016, VA treatment record noted he reported having sustained injuries in a landmine explosion in Korea in 1988.  

The Board notes that an April 2016 report from the Joint Services Records Research Center (JSRRC) noted that unit records could not be located and that there were no documents verifying the shooting of a Korean civilian child, but that there were documents identifying shooting incidents on the demilitarized zone (DMZ) in May 1989.  It was also suggested that any criminal investigation report filed as to this incident might be separately maintained.  The Board finds that additional development is required for an adequate determination.

In a December 2016 informal hearing presentation the Veteran's service representative also suggested that the PTSD symptoms may represent neurobehavioral (TBI).  He pointed to two studies that indicating that symptoms of a TBI could mimic psychiatric symptoms.  The Veteran is service connected for the residuals of traumatic brain injury.  

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on a claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Here, the Board finds a VA medical examination is required for an adequate determination.  Prior to any examination, up-to-date VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide additional information in support of his claim.  He should be specifically requested to provide information as to whether a criminal investigation had been conducted in the shooting incident in Korea and as to his reported stressors involving having found his friend hanging in the shower during basic training, having been trapped in a hole for one to two hours in Korea in 1989, and having sustained injuries in a landmine explosion in Korea in 1988.  

2.  Upon receipt of additional stressor information, appropriate action must be taken to assist the Veteran in verifying these events.  Whether or not he provides sufficient information for further VA assistance the JSRRC should be requested to provide copies of the documents identifying shooting incidents on the DMZ in May 1989.

3.  Obtain all pertinent VA medical records not yet associated with the appellate record.

4.  Schedule the Veteran for an examination to determine the nature and etiology of his acquired psychiatric disabilities.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  After reviewing the record and examining the Veteran, the examiner should provide the following opinion:

(a) Identify/diagnose any psychiatric disability that currently exists or existed during the pendency of the appeal.  The examiner should address whether any PTSD symptoms are distinguishable from neurobehavioral symptoms attributable to a service-connected residuals of TBI.  

(b) If PTSD is diagnosed, in accordance with the applicable diagnostic criteria, identify the stressor or stressors that led to such diagnosis.  

(c) For any diagnosed psychiatric disability other than PTSD, provide an opinion as to whether it is at least as likely as not that the disorder had its onset during active service or is related to any in-service disease, event, or injury.

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

5.  Thereafter, the AOJ should address the issue on appeal.  If the benefit sought is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

